DOWNEY, Judge.
Appellant was charged and convicted of violating § 817.60(5), F.S.1971, F.S.A., which prohibits dealing in credit cards of another. At the charge conference appellant requested a charge on attempted dealing in credit cards of another, which was refused.
We reverse upon authority of Ward v. State, Fla.App.1973, 287 So.2d 138; Brown v. State, Fla. 1968, 206 So.2d 377; Lewis v. State, Fla.App. 1972, 269 So.2d 692, and remand for a new trial.
Reversed.
OWEN, C. J., and WALDEN, J., concur.